 We have come here to renew 
our faith and confidence in the world Organization. In a way, especially to 
us in Africa, the United Nations has assumed a unique position. This is the 
first time since the founding of the United Nations in 1945 that the 
Organization has a Secretary-General from Africa. The Tanzanian delegation 
congratulates Mr. Boutros Boutros-Ghali on his well-deserved election. The 
United Nations has assumed great significance because this change in the 
leadership of the United Nations has come at a time when the changes in the 
international system during the last few years have imposed upon all countries 
the need to reassess familiar attitudes and policies. 
 
I congratulate the President upon his taking office during this period of 
change. His wealth of experience, skill and commitment are not only a 
valuable asset to the forty-seventh session, but also speak volubly of the 
capabilities of his own country, Bulgaria, with which Tanzania enjoys 
excellent relations. I am confident that he will ably adorn the position, 
bringing to it prestige and impartiality. His predecessor. 
Ambassador Samir Shihabi of Saudi Arabia, presided over the forty-sixth 
session with great skill. My delegation joins in the expressions of 
appreciation addressed to him. 
In any human history, there are certain historical conjunctures which 
distinguish one period from another. The five-year period between 1987 and 
1992 will be regarded as an important period in world history. This phase 
coincided with the ending of the cold war and witnessed the expansion of the 
boundaries of the international system through the birth of 21 additional 
States in the period 1991-1992 alone. I am delighted to join the warm welcome 
extended to the newest Members of our Organization. 
The nature of governments has been transformed by increased 
democratization of their domestic political orders; the structures of power 
and influence in the world have been altered by the disintegration of the 
Soviet Union. These developments call for a transformation of the pattern of 
diplomatic interactions, especially in the United Nations, and the 
refashioning of the basic structure underlying the international system so 
that the emerging new order may be based on right rather than might, on 
justice rather than expediency. 
In retrospect, the political landscape of the international system has 
been profoundly and positively altered in the last five years. Yet it has 
 
also opened up new instabilities, more challenges to international peace and 
security, greater uncertainties - especially for developing countries and 
more danger of armed conflicts, as reflected in the killings in Liberia, 
Somalia and the former Yugoslavia. These conflicts pose a grave danger to the 
very life of human civilization. 
The forty-seventh session of the General Assembly is being held at a 
critical juncture: we are between two worlds one dead, the other powerless 
to be born. We are overshadowed by the dangers of unipolarity, economic 
decadence in the developing countries, ecological dangers in the developed 
countries, and the persistence of old injustices in Palestine and South Africa. 
This diagnosis of the state of the world applies to the contemporary 
global configuration and to regional scenes alike. In the global setting, a -
period of deep-seated, intense East-West conflict has ended with the 
conclusion of the cold war. As a result, an established order has given way 
to an as yet undefined future. At the regional level, there are equally mixed 
results. For example, in South Africa, not long ago, the progress made in the 
last two years in eradicating apartheid all of a sudden appeared to be on the 
brink of collapse as the apartheid regime not only retrenched, but also 
perpetuated township violence and refused to concede the major demands of the 
African National Congress, the Pan Africanist Congress and other democratic 
forces. 
Looking at the areas of conflict, it appears as if, all of a sudden, the 
conclusion of the cold war has given way to a kind of Hobbesian state of 
nature in which peoples and nations are caught in perpetual conflict and 
competition over land, resources, food, labour and markets. 
 
In the last two years alone, Africa has witnessed several intra-State 
conflicts which have resulted in heavy human costs, in terms of casualties and 
dislocations; direct material costs, in terms of property damage; and 
opportunity costs. Neighbouring States have also paid heavily through their 
efforts to strengthen their security on common borders, through caring for 
refugees and through the diversion of their Governments' attention away from 
developmental efforts to crisis management related to wars, armed conflicts 
and insecurity. 

In short, these conflicts have thwarted African efforts towards economic 
recovery and peaceful transformation to a democratic order. Thus, while 
encouraging Africa to transform its political and economic systems, the 
developed nations have a moral and historical duty to assist the continent in 
pursuing a sustainable development strategy that is people-oriented. Such 
assistance will ensure that Africa pursues genuine development and rids itself 
of a major cause of internal conflicts. 
In the last year, Tanzania has been host and facilitator to mediation 
efforts in the conflict in Rwanda. I am pleased to inform the Assembly that 
the Government of Rwanda and the Rwandese Patriotic Front have been able to 
achieve a cease-fire to set the stage for a lasting political solution. 
Tanzania would like to congratulate them upon this great achievement, and to 
pay tribute to the Chairman and Secretary-General of the Organization of 
African Unity, to neighbouring States and to other countries for their 
contributions to these efforts. 
Angola and Mozambique have endured long periods of internal conflict. As 
we meet here today, Angola has successfully completed a crucial multi-party 
general election and Mozambique has recently signed a joint declaration with 
RENAMO. These developments will determine the peace and security interests of 
the two countries. Tanzania commends the Governments and peoples of Angola 
and Mozambique for having taken the path of reconciliation and accommodation. 
Unfortunately, the optimism expressed on Angola and Mozambique cannot be 
extended to the intractable problems of the Middle East. Since the Madrid 
Conference, several rounds of talks have been held. There have been at least 
two outstanding obstacles to successful negotiations: Israel's refusal to 
accept a Palestinian delegation composed of members of the Palestine 

Liberation Organization, and Jewish refusal to freeze settlements in occupied 
areas. 
There can be no successful mediation in which the Palestinians, as one of 
the parties, are continuously denied legitimacy. While Tanzania supports all 
international efforts to resolve the conflict in the Middle East, the 
mediation process must be based on the presumed equality of the parties to the 
conflict. Effective mediation must also proceed from a clear consent and 
valid representation of all the parties to the conflict. 
What has been said of regional conflicts can also be stated of the 
environment. As witnessed at the Earth Summit held in Rio de Janeiro, 
humanity now faces one of its most serious sources of insecurity, the 
ecological ill-health of the planet itself. Asymmetries in non-sustainable 
development and industrialization, economic development and resource politics 
are at the heart of the environmental debate. 
Tanzania, like most other developing nations, has four major concerns 
over the environment, namely: environmental space; environmental growth; 
environmental conditionally; and environmental democracy. To explain these 
concerns, we have to emphasize that the developed nations must reduce pressure 
on the environment through corrective action to enable developing countries, 
including Tanzania, to achieve environmental space for industrialization. 
Environmental growth, that is, the provisions of resources to raise 
living standards, is necessary to eradicate poverty. 
Environmental conditionality must, by and large, be eradicated. Without 
ignoring the relationship between technology and environmental degradation, 
the present conditionalities on the provision of foreign assistance is a 
diversion which tends to conceal real issues that hinder development efforts. 

The developing countries are responsible for only a small part of the 
pressures on the global environment. 
Environmental democracy refers to participation by the developing 
countries in the decision-making procedures in multilateral institutions 
involving finance for the environment. Another component of environmental 
democracy is to ensure that the question of economic development is not 
subsumed under environmental concerns. Thus, the task for the international 
community after the historic Earth Summit in Rio de Janeiro will be to merge, 
wisely, environmental policies with socio-economic development. 
Tanzania looks to the establishment of a high-level commission on 
sustainable development under Article 68 of the Charter. 
The period from 1987 to 1992 could be regarded as an extraordinary 
moment, one which has opened up opportunities to confront and surmount the old 
and new instabilities and challenges to peace and security. Typical of the 
period of transition in the international system, negotiations, as a 
peace-making and policy-making instrument, have assumed renewed significance 
in resolving old and new issues. 
Indeed, the debate in the United Nations during the last two sessions of 
the General Assembly has been dominated by one theme: the unprecedented 
opportunity created by the end of the cold war to create a new world order. 
There is no doubt that the end of super-Power rivalry has contributed 
significantly to the ending of a number of conflicts, including those in 
Afghanistan, Angola, Cambodia and Namibia. This historic opportunity has 
facilitated increased United Nations involvement in peace-keeping and 
peacemaking activities in many parts of the world. 

However, a new world Older must be based on the linkage between freedom 
and development, justice, peace, security and democracy within nations and 
among nations. From time immemorial, philosophers have reminded practitioners 
of the primacy of human freedom that is possible in society and through 
society only when structural inequalities and injustices have been eradicated. 
Any new world order ought to be based on the greatest good, and in the 
guarantee of equality and freedom for all. It must be based on the genuine 
maintenance of peace and security in the broader sense of preventive 
diplomacy, peacemaking, peace-keeping and peace-fostering. For one can 
maintain security without necessarily maintaining peace, as the former may 
require measures that uphold the status quo, while the latter could require 
actions aimed at altering the existing situation. While security refers to 
the absence of direct violence, peace focuses on the absence of the structural 
violence of institutionalized injustice and inequalities. This approach is a 
sine qua non for development, democracy and justice, and for peace and 
security in general. 
 
The conception of a new world order must begin with the reforms in the 
United Nations and emphasize the important role of regional organizations such 
as the Organization of African Unity and the Non-Aligned Movement. The role 
of the United Nations must be reinterpreted to foster emancipation from 
underdevelopment, injustice, inequalities and political domination. It must 
spearhead both democracy and liberty in general, and the economic capacity to 
enjoy that liberty meaningfully. 
I reiterate that the United Nations, and especially the Security Council, 
must be reformed because it is based on an outmoded concept of international 
peace and security. The maintenance of peace and security cannot be 
exclusively focused on traditional peace-keeping or peacemaking, nor can it be 
left the exclusive domain of the Security Council. There is also an economic, 
social and moral obligation to the international community as a whole. 
The tragic conflicts in Bosnia and Herzegovina and Somalia indicate that 
the traditional United Nations peace-keeping methods have outlived their 
utility. Where the very survival of humanity is at stake, where the outbreaks 
and the level of violence reach enormous proportions, threatening the very 
fabric of human civilization, and where ethnic conflicts might necessitate 
external intervention and thus threaten international peace and security, the 
United Nations must be able to act promptly and decisively. 
Somalia is a typical example. My delegation calls upon all parties 
involved in the conflict to exercise restraint, to cooperate in facilitating 
the distribution of humanitarian assistance and to set up a government of 
national reconciliation. Tanzania applauds the efforts of the 
Secretary-General of the United Nations, the Secretary-General of the 
Organization of African Unity, the Organization of the Islamic Conference, the 

Arab League and individual Governments in providing humanitarian assistance 
and in searching for a political solution in Somalia. 
In January this year the Security Council requested the Secretary-General 
to study and make recommendations on ways to strengthen and make more 
efficient the United Nations capacity for preventive diplomacy, peacemaking 
and peace-keeping in accordance with the United Nations Charter. Tanzania 
commends the Secretary-General on his prompt, comprehensive and 
thought-provoking response. 
Any durable international system must have a sound legal regime, 
including respect for and compliance with the rule of law at domestic and 
international levels and a democratic pattern of interaction. It is in this 
context that the General Assembly's declaration of the United Nations Decade 
of International Law, from 1990 to 1999, must be supported. This declaration 
is a clear indication of the concerted efforts of the United Nations in the 
legal field to advance the search for a new world order. The 
Secretary-General has underlined this very important point in his 
recommendation for a much more effective use of the International Court of 
Justice, including acceptance of the Court's compulsory jurisdiction. 
However, an effective global legal regime presupposes the existence of 
sound economic and political institutions: there is a mutually reinforcing 
relationship. 
The end of the cold war has tended to strengthen international concern 
over a systematic policy framework for human development, and has provided the 
opportunity for a greater range of sophisticated analyses and strategies on 
the question of development. As I have stated previously, a sound new world 

order based on human freedom is possible only in a reorganized global society 
where structural inequalities and injustices are systematically eradicated. 
Yet the Fourth United Nations Development Decade is beginning from an 
unpromising base. Global macroeconomic indicators for the last 18 months 
reveal a bleak picture. World per capita output remained unchanged in 1990, 
fell by 2 per cent in 1991 and is expected to fall again, by about 1 per cent, 
in 1992. Developing countries as a whole have for two consecutive years have 
undergone an unprecedented decline in their per capita incomes. As the Group 
of 77 has consistently pointed out, economic growth in the South has been 
countered by inequality in the global monetary, financial and trade systems 
and by dwindling resource flows, debt burdens, restrictions on the transfer of 
technology, denial of market access, adverse terms of trade and declines in 
the prices of the primary commodities that the South produces. 
Among the developing countries, the African region was the worst hit. 
Total African-region output increased by only 1.9 per cent in 1991, compared 
with 3.2 per cent in 1990, while the non-oil-exporting countries' average rate 
of growth of combined output! fell from 1.7 per cent to 0.5 per cent in 1991. 
Southern Africa has the added problem of the worst drought in recent memory, 
which threatens about 100 million people. 
The gloomy economic indicators coincide with the post-cold-war 
development of changes in the domestic policies of many developing countries, 
including Tanzania. Restructuring is designed to enhance the dynamism of 
national economies through the provision of economic enterprise and innovation 
and opening up to the operation of market forces. The soundness and efficacy 
of the policies aside, many of the domestic reforms also depend on a 
supportive external environment at regional and global levels on such 
 
important issues as debt-servicing burdens, capital flows, market access and 
commodity prices. 
Several conclusions can be drawn from an analysis of the global economy, 
amongst which are, first, that economic divisions and rivalries inevitably 
produce political conflicts; and, secondly, that there is a lopsided global 
interdependence of growing inequalities within and between nations, which 
cannot be resolved through narrow conceptions of power politics. 
There can be no genuine democracy where development strategies do not 
centre on humankind. As the South Commission report aptly defines it, 
development 
"... is a process which enables human beings to realize their potential, 
build self-confidence, and lead lives of dignity and fulfilment. It is a 
process which frees people from fear of want and exploitation, and is 
also a process of growth, a society that is developing development is 
people-centred efforts of the people, by and for the people". 
This correct conception of development covers the essential variables of human 
development, such as putting people at the centre of any development, the 
correlation between human development and human freedom, advanced levels of 
economic activity, and equitable domestic and global distributions of income 
and opportunity. Indeed, questions such as how the disparities between the 
poor and the rich can be reduced or why global markets fail to meet the needs 
of the world's poorest focus on the restraining problem of human development. 

Tanzania has followed with great interest the efforts by the 
Secretary-General to restructure the United Nations. Tanzania believes that 
reform and restructuring of the United Nations, involving both the 
intergovernmental machinery and the Secretariat, should foster a more 
efficient and effective structure without marginalizing the interests of the 
Member States, and especially the developing countries. 
As I stated earlier, the United Nations alone cannot succeed unless it 
cooperates with regional organizations such as the Non-Aligned Movement and 
the Organization of African Unity, which represent the aspirations of 
developing nations. The roles of the Non-Aligned Movement and the 
Organization of African Unity are not unique to modern third-world or African 
conditions. The modern State system has historically been characterized by 
the struggle for human freedom and development. This resolve has emanated 
from two concurrent historical tendencies: on the one hand, great-Power 
hegemony and exploitation; and, on the other hand, the opposition of the 
overwhelming majority of the medium and small States to that exploitation. 
None of the present changes in the international system has undermined these 
central features of the 400-year-old State system. The number and identity of 
hegemonies may change over time, but the existence and nature of the 
struggle namely, the demand for the State system to function according to 
the universality principle and for equality and justice between States has 
not changed. 
The plight of developing nations underscores the significance of the 
Non-Aligned Movement and the Organization of African Unity in the struggle to 
bring equality and justice for the affairs of humanity. Tanzania believes that 
these regional organizations provide the foundation for collective action in 

fostering South-South economic cooperation, enhancing the democratization of 
international relations, and renewing democratic debate and dialogue between 
nations, especially North-South multilateral negotiations, which are currently 
at a stalemate. 
The end of the cold war should enhance rather than confuse our resolve to 
build a new world order based on freedom, justice, equality and the 
development of humanity as a single family. This approach is the one we must 
take in the present period, when poor States and peoples are becoming poorer 
and the rich are becoming richer, and must be seen as the real meaning of 
democracy at national and global levels. Viewed from this perspective, it is 
intolerable that any section of the same human family should not enjoy basic 
economic, social, cultural, political and civil rights. 
The human family of nations must not only examine the underlying causes 
of conflicts, injustice and underdevelopment, it must also seek to change 
social relationships and transform social structures in such a way that a more 
just, equal and dignified world emerges. That new world order awaits us. 
That world order beckons to us. It is a world order we must strive to achieve. 
